Citation Nr: 9903287	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for kidney failure 
secondary to service-connected residuals of a gunshot wound 
to the right upper extremity, Muscle Group VI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1944 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office in Fargo, North Dakota (RO) which denied service 
connection for kidney failure secondary to residuals of a 
gunshot wound to the right upper extremity, Muscle Group VI.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran is service-connected for residuals of a 
gunshot wound to the right upper extremity, Muscle Group VI.

3.  The veteran's kidney failure was not caused or aggravated 
by his service connected gunshot wound.


CONCLUSION OF LAW

The veteran's kidney failure is not proximately due to or the 
result of his service-connected residuals of a gunshot wound 
of the right upper extremity.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  A 
claim for secondary service connection, like all claims, must 
be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995). 

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim for secondary service 
connection within the meaning of 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).  That is, the veteran has presented a 
claim that is not implausible when his contentions and the 
evidence of record are viewed in a light most favorable to 
that claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

The veteran's service medical records do not contain any 
reference to kidney problems.  The veteran sustained a 
gunshot wound in February 1945 in Germany for which he was 
granted service connection in August 1945.  Post-service 
medical records indicate that renal failure has been present 
since at least February 1992.  According to a March 1997 
letter from a private physician, the veteran suffers from 
chronic renal failure requiring hemodialysis three times a 
week.

The veteran contends that his renal failure arises out of 
hypotension induced by the service-connected gunshot wound 
residuals.  He bases this argument on the March 1997 letter 
by his private physician which states, "A significant event 
in [the veteran's] medical history was a gun shot wound to 
the shoulder while he was in the service.  He apparently 
sustained a protracted period of hypotension, which may have 
induced some initial renal damage."

At the request of the RO, the veteran was given a medical 
examination to assess his kidney condition in May 1997.  At 
the examination, the veteran reported that he lost a lot of 
blood when he was shot and went into "shock".  The 
examining physician reviewed the veteran's claim file, 
including his medical history, and diagnosed chronic renal 
failure unrelated to the gunshot wound in the right arm.

The RO sought an additional medical opinion from the VA's 
Chief of Staff regarding the etiology of the veteran's renal 
failure.  A staff cardiologist reviewed the medical files and 
reported in a June 1998 letter that chronic renal failure was 
not caused by the gunshot wound.  Furthermore, the 
cardiologist stated that the veteran had undergone cardiac 
surgery in 1986, and chronic renal failure is a known 
complication of coronary artery bypass graft surgery in 
patients with underlying renal insufficiency.  Considering 
the medical history in the aggregate, the medical examiner 
opined that there was insufficient evidence to conclude that 
the gunshot wound caused renal failure and that such failure 
was of unknown etiology.

The letter from the private physician is inconclusive in that 
it states that the veteran "apparently" suffered 
hypotension which "may" have induced initial renal failure.  
The use of the word "apparently" indicates that this 
statement is based on the veteran's account of his medical 
condition at the time of the gunshot wound.  There are no 
service medical records stating that the veteran experienced 
hypotension.  Furthermore, the statement that hypotension 
"may" have induced renal failure is merely a hypothesis and 
is not factual.  The two VA medical opinions, however, 
conclusively state that the evidence does not support the 
theory that the gunshot wound caused the veteran's renal 
failure.

The Board has reviewed the foregoing evidence and concludes 
that the preponderance of the evidence is against the 
veteran's claim that the veteran's kidney failure was caused 
by the gunshot wound.  As there is no approximate balance of 
positive and negative evidence, the benefit of the doubt rule 
is inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for kidney failure as secondary to 
service-connected residuals of a gunshot wound of the right 
upper extremity, Muscle Group VI,  is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 3 -


